Per Curiam :
Upon taking up this cause for final adjudication the court is confronted with the fact that the writ of error therein, issued by the clerk of the Criminal Court of Record of Hillsborough county, is tested in the name of the Judge of the Criminal Court of Record, instead of in the name of the Chief-Justice of the Supreme Court,. as is required by law (§1270 Rev. Stats.). This is tantamount to no writ of error at all, and no application being made to- amend, even if such amendment could properly be made, the said writ is, therefore, hereby dismissed. Knight v. Weiskopf, 21 Fla. 157; Joost v. Elliott, 20 Fla. 924.